JAMES E. JOHNSON                             THE CITY OF NEW YORK                                          MELANIE ASH
Corporation Counsel                                                                                Tel (212) 356-2276 (o)
                                            LAW DEPARTMENT                                             (917) 828-3930 (c)
                                                                                                      mash@law.nyc.gov
                                                100 CHURCH STREET
                                                NEW YORK, NY 10007




                                                                     May 7, 2021

        By ECF
        Hon. Sarah Cave, U.S.M.J.
        United States District Court
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                       Re:     C.C., et al. v. NYC Dep’t of Educ., 20-cv-01915 (GBD) (SLC) –
                               Application for Two Week Adjournment of Initial Conference

        Dear Judge Cave:

                I am senior counsel in the Affirmative Litigation Division of the New York City Law
        Department, counsel for the Defendant New York City Department of Education (“Defendant”)
        in the case referenced above. I write, with consent of Plaintiff, to request a two week
        adjournment of the Initial Conference currently scheduled for May 25, 2021, along with the
        related date to file a Report of Rule 26(f) Meeting and Proposed Case Management Plan,
        currently scheduled for May 18, 2021.

               This would be the fourth adjournment of the Initial Conference, in addition to one prior
        cancellation of a scheduled conference. In connection with extensions of time to answer the
        Complaint, Judge Daniels twice adjourned the Initial Pretrial Conference—first, from June 24,
        2020 to July 22, 2020; second, from July 22, 2020 to August 26, 2020. Subsequently, Judge
        Daniels again adjourned--from August 26, 2020 to January 13, 2021—and then canceled the
        rescheduled Initial Conference, in order to facilitate the parties’ prior attempts at settlement. It
        was in connection with the cancellation of the January 2021 Initial Conference that Judge
        Daniels referred this matter to Your Honor for general pretrial matters on January 6, 2021.

               At this time, Defendant requests a two week adjournment of the Initial Conference to
        allow for the transition of this matter to new Law Department counsel since current counsel has
        been appointed to a non-litigating role with the City. Plaintiff has consented to the requested
        adjournment. Both parties are available to attend a conference on June 8 or 10, 2021.
      Thank you for your consideration of this request.

                                                    Respectfully submitted,



                                                    ____________________
                                                    Melanie C.T. Ash
                                                    Assistant Corporation Counsel
                                                    Affirmative Litigation Division

cc:   Benjamin Kopp (via ECF)




Defendants' letter-motion requesting an adjournment of the May 25, 2021 Initial Conference
(ECF No. 36) is GRANTED. The Initial Conference is ADJOURNED to Thursday, June 10, 2021 at
3:00 pm on the Court's conference line. The terms of the Order Scheduling an Initial Case
Management Conference (ECF No. 35) are incorporated by reference, and the parties shall file
their Report of Rule 26(f) Meeting and Proposed Case Management Plan by Thursday, June 3,
2021.

The parties are directed to call: (866) 390-1828; access code: 380-9799, at the scheduled time.

The Clerk of Court is respectfully directed to close ECF No. 36.

SO-ORDERED 5/10/2021
